DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Amendment
Acknowledgment is made of applicant's Amendment, filed 07-20-2015. The changes and remarks disclosed therein have been considered.

Claim(s) 6 has/have been amended, and, claim(s) 1-24 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, US 20120113728 A1.

As to claim 1, Kwon discloses a semiconductor device (see Kwon Para [0003]) comprising: 
The signal SECT is a component of the command pulse.) based on a write signal (see Kwon Fig 2 Ref WT_CMD), a latency code (see Kwon Fig 2 Ref WL<1:4>), and an offset code (see Kwon Fig 2 Refs BL4 and BL8); and a sense data generation circuit (see Kwon Fig 2 Refs 2 and 4) configured to generate a sense data (see Kwon Fig 2 Refs DIN<1>-DIN<4>) based on the internal command pulse and an internal data strobe signal (see Kwon Fig 2 Refs DQS_R and DQS_F) and configured to generate the sense data based on the internal command pulse and a delayed strobe signal (see Kwon Fig 2 Refs D3R and D3F), wherein 
the delayed strobe signal is generated by delaying the internal data strobe signal (see Kwon Fig 2 Ref 23 and 26).

As to claim 2, Kwon discloses the semiconductor device of claim 1, wherein 
the latency code is generated to shift the write signal by a period corresponding to a write latency period (see Kwon Para [0039]).

As to claim 3, Kwon discloses the semiconductor device of claim 1, wherein 
the offset code is generated to set a pulse width of the internal command pulse (see Kwon Fig 5 Ref SECT).

As to claim 4, Kwon discloses the semiconductor device of claim 1, wherein the internal command pulse generation circuit includes: 


As to claim 5, Kwon discloses the semiconductor device of claim 1, wherein
the internal data strobe signal is generated by buffering a data strobe signal (see Kwon Fig 2 Ref DQS); and wherein 
the data strobe signal is generated to be delayed by a delay period (see Kwon Para [0032]) which is controlled according to a logic level of the sense data (see Kwon Fig 2 Ref IDATA).

As to claim 6, Kwon discloses the semiconductor device of claim 1, wherein 
the sense data generation circuit latches (see Kwon Fig 1 Refs 20-25) the internal command pulse in synchronization (see Kwon Para [0032]) with the delayed strobe signal to output the sense data in an external write leveling training mode (see Kwon Para [0034] and Fig 9 Refs D3R and D3F; Aligned data 3 is external.); and wherein 
the sense data generation circuit latches (see Kwon Fig 1 Refs 20-25) the internal command pulse in synchronization (see Kwon Para [0033]) with the internal data strobe signal to output the sense data in an internal write leveling training mode (see Kwon Para [0034] and Fig 9 Refs D1R and D1F; Aligned data 1 is internal.).

As to claim 7, Kwon discloses the semiconductor device of claim 1, wherein the sense data generation circuit includes: 
a delay circuit (see Kwon Fig 2 Ref 23 and 26) configured to delay the internal data strobe signal to generate the delayed strobe signal; a first latched data generation circuit (see Kwon Fig 9 Ref 40) configured to latch the internal command pulse based on the delayed strobe signal to generate a first latched data (see Kwon Fig 9 Ref DIN<1>); a second latched data generation circuit (see Kwon Fig 9 Ref 43) configured to latch the internal command pulse based on the internal data strobe signal to generate a second latched data (see Kwon Fig 9 Ref DIN<4>); and a data selection circuit (see Kwon Fig 2 Ref 5) configured to output the first latched data or the second latched data as the sense data based on a training mode selection signal (see Kwon Fig 9 Ref DIN_CLK).

As to claim 9, Kwon discloses the semiconductor device of claim 1, further comprising 
a strobe signal latch circuit (see Kwon Fig 2 Refs 20, 21, and 24) configured to latch the internal data strobe signal based on the internal command pulse to generate a latched data strobe signal (see Kwon Fig 2 Ref D1R and D1F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, US 20120113728 A1, in view of Jang, US 20030217225 A1.

As to claim 8, Kwon discloses the semiconductor device of claim 1, further comprising 
a circuit configured to extract and store the latency code and the offset code.

Kwon does not appear to explicitly disclose a mode register circuit configured to extract and store the latency code and the offset code from an internal control signal when a mode register write operation is performed.

Jang discloses a mode register circuit configured to extract and store the latency code and the offset code from an internal control signal when a mode register write operation is performed (see Jang Para [0046]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Kwon, may implement a mode register to store and extract timing codes for memory operations. The inventions are well known variants of latching circuits which transmit data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Jang’s attempt to improve high speed operations (see Jang Para [0019]).

Claim(s) 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, US 20120113728 A1, in view of Jang, US 20030217225 A1, in further view of Kim, US 20150364173 A1.

As to claim 10, Kwon discloses a semiconductor system (see Kwon Para [0003]) comprising: 
a controller (see Kwon Fig 2 Refs DATA, DQS, EXTCMD, and CLK; There is a controller which provide the signals.) configured to generate a control signal (see Kwon Fig 2 Refs EXTCMD, and CLK) and a data strobe signal (see Kwon Fig 2 Ref DQS) and configured to receive transmission data (see Kwon Fig 2 Ref DATA; There must be external data transmitted into the controller.); and a semiconductor device configured to provide a latency code (see Kwon Fig 2 Ref WL<1:4>) and an offset code (see Kwon Fig 2 Refs BL4 and BL8), configured to generate an internal command pulse (see Kwon Fig 4 Ref SECT and Fig 2) based on a write signal (see Kwon Fig 2 Ref WT_CMD), the latency code (see Kwon Fig 2 Ref WL<1:4>), and the offset code (see Kwon Fig 2 Refs BL4 and BL8).

Kwon does not appear to explicitly disclose extract and store a latency code and an offset code from the control signal from the control signal when a mode register write operation is performed.



It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor system, as disclosed by Kwon, may implement a mode register to store and extract timing codes for memory operations. The inventions are well known variants of latching circuits which transmit data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Jang’s attempt to improve high speed operations (see Jang Para [0019]).

Kwon and Jang do not appear disclose configured to generate the transmission data based on the internal command pulse and the data strobe signal.

Kim discloses configured to generate the transmission data based on the internal command pulse and the data strobe signal (see Kim Para [0060]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor system, as disclosed by Kwon and Jang, may feedback memory data to a controller for memory operations. The inventions are well known variants of latching circuits which transmit data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kim’s attempt to improve reliability of high speed operations (see Kim Para [0027]).

As to claim 14, Kwon, Jang, and Kim disclose the semiconductor system of claim 10, wherein the semiconductor device includes: 
a sense data generation circuit (see Kwon Fig 2 Refs 2 and 4) configured to generate sense data (see Kwon Fig 2 Refs DIN<1>-DIN<4>) based on the internal command pulse and an internal data strobe signal (see Kwon Fig 2 Refs DQS_R and DQS_F) generated by buffering the data strobe signal and configured to generate the sense data based on the internal command pulse and a delayed strobe signal (see Kwon Fig 2 Refs D3R, D1R, D1F, and D3F); and a data transmission circuit configured to generate the transmission data based on the sense data (see Kwon Fig 2 Ref 23 and 26).

As to claim 15, Kwon, Jang, and Kim disclose the semiconductor system of claim 14, wherein the sense data generation circuit latches (see Kwon Fig 1 Refs 20-25) the internal command pulse in synchronization (see Kwon Para [0032]) with the delayed strobe signal to output the latched internal command pulse as the sense data in an external write leveling training mode (see Kwon Para [0034] and Fig 9 Refs D3R and D3F); and wherein 
the sense data generation circuit latches (see Kwon Fig 1 Refs 20-25) the internal command pulse in synchronization (see Kwon Para [0033]) with the internal data strobe signal to output the latched internal command pulse as the sense data in an internal write leveling training mode (see Kwon Para [0034] and Fig 9 Refs D1R and D1F).

As to claim 16, Kwon, Jang, and Kim disclose the semiconductor system of claim 14, wherein the sense data generation circuit includes: 
a delay circuit (see Kwon Fig 2 Ref 23 and 26) configured to delay the internal data strobe signal to generate the delayed strobe signal; a first latched data generation circuit (see Kwon Fig 9 Ref 40) configured to latch the internal command pulse based on the delayed strobe signal to generate a first latched data (see Kwon Fig 9 Ref DIN<1>); a second latched data generation circuit (see Kwon Fig 9 Ref 43) configured to latch the internal command pulse based on the internal data strobe signal to generate a second latched data (see Kwon Fig 9 Ref DIN<4>); and a data selection circuit (see Kwon Fig 2 Ref 5) configured to output the first latched data or the second latched data as the sense data based on a training mode selection signal (see Kwon Fig 9 Ref DIN_CLK).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 

With regards to claim 1, the internal data strobe signal mapped by the examiner are a component of those argument by the applicant, and thus are delayed as well by association. Examiner suggests further detailing the relationship between the internal data strobe signal and the delayed strobe signal.

With regards to claim 10, Jang and Kim are not relied upon to teach write latency and burst length, as they are mapped to the Kwon reference, and applicant should recite language further limiting the write latency, bust data, and offset code limitations to differentiate them from the disclosures of Kwon. The Kim reference discloses a data strobe (DQS) in in figure 2 with two-way communication between the controller and semiconductor device. Since the limitation “based” is board, and two-way communication is required for Kim’s disclosure to function as disclosed, the argued missing limitations of Kim are present and the rejection is proper.

Allowable Subject Matter
Claim(s) 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 11):
a command decoder configured to decode an internal control signal generated by buffering the control signal to generate a mode register write signal and the write signal; and wherein the mode register write signal is generated to perform the mode register write operation, and the write signal is generated to perform a write operation.

The prior art does not appear to disclose (as recited in claim 12):
The controller receives the transmission data to transmit information on the latency code, which is generated to shift the write signal by a period corresponding to a write latency period, to the semiconductor device through the control signal.

The prior art does not appear to disclose (as recited in claim 13):
the controller receives the transmission data to transmit information on the offset code, which is generated to set a pulse width of the internal command pulse, to the semiconductor device through the control signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/10/2021